DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
It is noted that the Petition filed August 25, 2022 has been Granted, therefore, the finality of the Office Action dated 08/12/2022 has been withdrawn.  Because the Office Action below relies on different prior art, this Office Action is considered as Non-Final.  The AFCP 2.0 filed

Applicant’s arguments, dated 09/07/2022, with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “determining a blank identifier lasered into the motor vehicle component to be formed”.  The underlined portion is unclear whether the underlined portion is a part of the step of the claimed invention.  Specifically, as currently written, the step of the underlined portion appears to be a process performed before the steps of the claimed invention.  Thus, to further prosecution, the Examiner will examine the claim without the positively recited step of lasering the motor vehicle component.  The remaining claims, 18 and 20-21 are rejected because they inherit the indefiniteness of the parent claim, claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaManna et al. (US Patent 4,088,216; hereinafter LaManna).
With regards to claim 11, LaManna discloses an embossing stamp (including 620; FIG. 10) for embossing an identifying mark on a motor vehicle component, comprising: 
an embossing wheel (160, 162; FIG. 3) assembly configured to be set individually for the motor vehicle component (col. 29, lines 24-29) to be embossed depending on the identifying mark to be stamped (col. 7, line 46 to col. 8, line 13), wherein 
the embossing wheel assembly includes a negative representation (“punch and die pair”) of the identifying mark to be stamped (col. 7, line 46 to col. 8, line 13), and 
a transmission device (a part of 626 and sensors 315, 317; col. 18, line 42 to col. 19, line 7) configured to provide an identification signal (“vehicle identification”; col. 29, lines 24-29) characterizing the stamped identifying mark to a computing device (600, 610; FIG. 10) external to the embossing stamp (col. 24, line 64 to col. 25, line 28; col. 28, line 55 to col. 29, line 10 teaches the photocell 315/317 provide signals back to the computing device via 626 (FIG. 10) to indicate if there is any error during the embossing process to deflect the substrate to the rejected stacker), wherein 
the identification signal characterizes both the identifying mark stamped and the motor vehicle component identified by the identifying mark (col. 29, lines 24-29).
With regards to claim 13, LaManna discloses an embossing stamp for embossing an identifying mark on a motor vehicle component, comprising: 
an embossing wheel (160, 162; FIG. 3) assembly configured to be set individually for the motor vehicle component (col. 29, lines 24-29) to be embossed depending on the identifying mark to be stamped (col. 7, line 46 to col. 8, line 13), wherein 
the embossing wheel assembly includes a negative representation (“punch and die pair”) of the identifying mark to be stamped (col. 7, line 46 to col. 8, line 13), and 
a transmission device (a part of 626; col. 18, line 42 to col. 19, line 7) configured to provide an identification signal (“vehicle identification”; col. 29, lines 24-29) characterizing the stamped identifying mark to a computing device (600, 610; FIG. 10) external to the embossing stamp (col. 24, line 64 to col. 25, line 28; col. 28, line 55 to col. 29, line 10 teaches the photocell 315/317 provide signals back to the computing device via 626 (FIG. 10) to indicate if there is any error during the embossing process to deflect the substrate to the rejected stacker); and 
a receiver device (a part of 626) configured to receive and provide a setting signal provided by the computing device (FIG. 10; col. 18, line 42 to col. 19, line 7), wherein 
the setting signal characterizes characterizing an identifying mark to be set in the embossing wheel assembly for the embossing wheel assembly (col. 29, lines 24-29).
With regards to claim 14, LaManna discloses the embossing stamp according to claim 11, wherein the identifying mark characterizes a country and/or a factory and/or a part identifier (col. 29, lines 24-29).
With regards to claim 15, LaManna discloses the embossing stamp according to claim 11, wherein the embossing wheel assembly comprises at least one stamp wheel configured to be rotated about a mid-axis (450) to set the identifying mark to be stamped, and the at least one stamp wheel comprises a plurality of identifier elements (452, 454) on its circumference from which the identifying mark can be selected or put together (col. 12, line 66 to col. 13, line 53; FIG. 8A-E).
With regards to claim 16, LaManna discloses a pressing tool for forming a motor vehicle component, comprising: an embossing stamp according to claim 11 (see claim 11, above), wherein the identifying mark can be stamped during forming of the motor vehicle component (col. 29, lines 24-29; the embossing step performed by LaManna is considered as a step during forming of the metal plates for vehicle identification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over LaManna et al. (US Patent 4,088,216; hereinafter LaManna) in view of Badrinath (WO 2018/163057).
With regards to claim 17, LaManna teaches a method for identifying (by providing an identification) a motor vehicle component (col. 29, lines 24-29), comprising:
forming and/or processing a motor vehicle component (“metal plates”; col. 29, lines 24-29) in a pressing tool (100; col. 5, line 48 to col. 6, line 2);
embossing the motor vehicle component with an identifying mark (“vehicle identification”; col. 29, lines 24-29) using an embossing stamp during the forming and/or processing in the pressing tool ((col. 7, line 46 to col. 8, line 13));
providing, using the embossing stamp, the embossed identifying mark to a computing device external to the embossing stamp (col. 24, line 64 to col. 25, line 28; col. 28, line 55 to col. 29, line 10 teaches the photocell 315/317 provide signals back to the computing device via 626 (FIG. 10) to indicate if there is any error during the embossing process to deflect the substrate to the rejected stacker), and
storing the embossed identifying mark in a memory of the computing device in a manner associated with the embossed motor vehicle component (col. 24, line 64 to col. 5, line 28; col. 28, line 55 to col. 29, line 10).
However, LaManna is silent regarding the method comprising: determining a blank identifier lasered into the motor vehicle component to be formed; and storing the blank identifier in a memory of the computing device in a manner associated with the motor vehicle component and the identifying mark.
Badrinath teaches a method comprising: determining a blank identifier (106) lasered (see 35 USC 112 rejection above) into the motor vehicle component to be formed ([0036]; FIG. 1); and storing the blank identifier (106) in a memory of the computing device in a manner associated with the motor vehicle component and the identifying mark (107; [0036, 0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Badrinath to the method of LaManna to provide a component having counterfeit proof ([0007-0010], [0024-0026]; Badrinath).
With regards to claim 18, LaManna, as combined with Badrinath, teaches (citations to LaManna) the method according to claim 17, further comprising:
receiving, using a receiver device (a part of 626), a setting signal characterizing an identifying mark to be set in the embossing stamp (FIG. 10; col. 18, line 42 to col. 19, line 7);
providing the setting signal to the embossing stamp (FIG. 10; col. 18, line 42 to col. 19, line 7);
setting the identifying mark to be set in the embossing stamp (FIG. 10; col. 18, line 42 to col. 19, line 7); and
stamping the identifying mark into the motor vehicle component using the embossing stamp (col. 29, lines 24-29).
With regards to claim 20, LaManna, as combined with Badrinath, teaches (citations to Badrinath unless specified otherwise) the method according to claim 17, further comprising:
determining, depending on the blank identifier determined, a material ([0036] teaches the unique ID 106 signifies a number plate of the motor vehicle) and/or at least one process parameter of the motor vehicle component; and
storing the material and/or the at least one process parameter in a memory of the computing device in a manner associated with the motor vehicle component ([0036, 0039]).
With regards to claim 21, LaManna, as combined with Badrinath, teaches (citations to Badrinath) the method according to claim 17, wherein the blank identifier (106) is a marking that represents an initial component from which the motor vehicle component has been formed ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853